Citation Nr: 1418013	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  06-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1988 to November 1991.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision, in which the RO, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected low back disability.  

In a June 2011 rating decision, the Appeals Management Center (AMC) granted a 40 percent rating for the low back disability effective March 31, 2005.  In November 2011, the Board denied a rating in excess of 40 percent for the low back disability.  Additionally, the Board took jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the issue for further development. In November 2012 the RO granted service connection for radiculopathy of the lower extremities and assigned a 10 percent rating for each extremity. 

In May 2013, the Board denied entitlement to a TDIU. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In October 2013, the Court granted a Joint Motion for Remand (JMR) vacating the May 2013 decision and remanding for further development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's service-connected disabilities, the low back strain, bilateral lower extremity radiculopathy associated with the low back strain and right shoulder disability are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.

Laws and Regulations

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  


Analysis

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection was in effect for low back strain (rated as 40 percent disabling), radiculopathy, right lower extremity associated with low back strain (rated as 10 percent disabling), radiculopathy, left lower extremity associated with low back strain (rated as 10 percent disabling), a right shoulder disability (rated as 10 percent disabling), a right postoperative iliopas release (rated as 10 percent), and tinnitus (rated as 10 percent) ; the combined rating is 70 percent.

Thus, the Board turns its focus to consideration of whether the Veteran is unemployable due to his service-connected disabilities.

In an August 2001 statement, the Veteran reported that he lost his job at Home Depot because of his low back problems. He stated that he had to go to the emergency room because of his low back pain and doctors put him on light duty with no lifting over 10 pounds. Home Depot denied the request and the Veteran was forced to leave the job. He indicated that he had obtained another job, however, he often found himself missing work because of his low back disability. 

A January 2004 VA treatment record reflects the Veteran's report that he had been unable to work because of his low back pain and he had difficulty sitting, standing, or driving the car to take his son to school. On examination, the impression was chronic low back pain with radicular symptoms. The examiner stated that the Veteran was unable to work due to the fact he was a heavy equipment operator and had to do heavy lifting. 

A February 2004 private independent medical examination record reflects that the Veteran sustained low back injury in service. On examination, the examiner recommended that the Veteran avoid over exertion in the form of pushing, pulling, lifting, stooping, reaching and bending, prolonged standing, walking and sitting. The Veteran could not lift in excess of 10 pounds from a bent position and 10 pounds repetitively. He could not perform heavy exercises or jumping and bouncing exercises. The examiner stated that the Veteran was permanently restricted from doing any heavy lifting, bending and straining. The examiner opined that the Veteran had sustained a permanent injury and exacerbation within a reasonable degree of medical probability as a direct result of his service accident and would have symptoms indefinitely. The examiner cautioned that the Veteran has to learn to live with his symptoms and adjust his lifestyle accordingly. 

An August 2005 report of VA examination reflects, in pertinent part, that the Veteran's low back strain was productive of moderate disability which limited him mainly in terms of functional capacity for employment as well as recreational activities. In September 2005, the Veteran stated that he missed more than 6 months of work due to his low back disability.  

A May 2007 private treatment record a complaint that because of the back pain and neck pain he had not been able to maintain gainful. He stated the pain levels were so high and bad that 80-90 percent of the time he had to be in bed or lying on a sofa. He stated, "I am very limited to what I can do during the day." On examination, the examiner found that the Veteran's right shoulder disability restricted and limited his functional use of the right upper extremity. He had limited lifting ability, pushing, pulling and reaching overhead. He also had limited sitting ability because of his low back disability.

A SSA decision in January 2007 shows that the Veteran has not engaged in substantial gainful employment due to his back and neck problems and it was determined that he had the residual functional capacity to perform less than a full range of sedentary work and could not sustain sedentary work on a regular and continuing basis. 

In a September 2008 statement, the Veteran stated that he would love to get back to work but was having difficulty getting around (driving, walking, prolonged standing) due to his low back disability.

The report of August 2009 VA examination reflects that the Veteran was not currently employed and had retired in 2003 for medical (physical problems) reasons. The listed medical physical problem was low back pain and it was documented that the Veteran had been collecting SSA disability benefits for 2 years.

On examination, the examiner concluded that the Veteran's right shoulder disability had significant effects on his usual occupation in that the Veteran had problems with lifting and carrying, difficulty reaching and pain. The Veteran was attending local community college and hoped to pursue a degree in human services if his low back pain allowed. The examiner found that the Veteran's right hip disability had no significant effect on his usual occupation.

As for his low back strain, the examiner found that it had no significant effect on his usual occupation. The examiner noted that the Veteran was also diagnosed with HNP of the lumbosacral spine with radiculopathy that was unrelated to service and was the root cause of the vast majority of the Veteran's symptoms and limitations (The Board notes that the Veteran was subsequently granted service connection for degenerative disc disease and bilateral lower extremity radiculopathy).

The June 2010 report of VA examination reflects the Veteran's complaint that his low back pain had gotten worse. The Veteran reported that he was trying to take classes but was having problems being able to sit in classes and driving due to his low back pain and worsening radiating pain in the right leg. He indicated that he had to cut back on his class schedule to 2 days per week due to pain and only drove very short distances.

On examination, the examiner found that the Veteran's low back disability had significant effects, including decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina and pain, on his usual occupation. Resulting work problems included having to be assigned different duties and increased absenteeism.


In his May 2012 application for a TDIU rating, the Veteran asserted that his low back disability was preventing him from securing or following any substantially gainful occupation. He indicated that he was attending a vocational rehabilitation program in the human service field; however he missed many classes due to his low back disability. In an accompanying statement, the Veteran complained that he had lost multiple jobs due to his low back disability. He concluded that he was unable to maintain gainful employment due to his low back disability and a cervical spine disorder.

The Veteran was afforded VA examinations in 2012 to determine whether his service-connected disabilities prevent him from following a substantial gainful occupation.  As for the service-connected tinnitus, the examiners reviewed the claims folder, examined the Veteran and concluded that tinnitus would less likely as not impact the Veteran's physical and sedentary employment. The examiners explained that the Veteran reported that the tinnitus annoyance level was 7 or 8 and it interfered with his sleep only. Thus, he used television noise to help mask out the tinnitus and that seemed to help.  

The impact of the Veteran's other service-disabilities on his employment were addressed on VA examination in October 2012.  The examiner reviewed the claims folder and examined the Veteran prior to rendering any opinion.  The Veteran reported that his low back disability increased in severity in the last several months and he was unable to run, play sports, or walk for an extended period of time.  He stated that pain and numbness in his legs got worse over the last several months.  The examiner noted the Veteran regularly used a cane to ambulate.  The examiner concluded that the Veteran's service-connected back condition and peripheral nerve condition impacted his ability to work to the extent that the Veteran would not be able to sit or walk for a long period of time nor would he be able to perform jobs requiring heavy lifting or climbing.  As for the service-connected right hip disability, the Veteran reported that he occasionally had pain with squatting.  The examiner noted that the Veteran did not report flare-ups that impacted the function of the hip and he did not have any functional loss or functional impairment of the hip.  Based on these findings, the examiner concluded that the Veteran's service-connected hip condition did not impact his ability to work.  As for the service-connected right shoulder disability, the Veteran reported that he had difficulty lifting a gallon of milk.  The examiner opined that Veteran's shoulder condition impacted his ability to work to the extent that it would be difficult for the Veteran to perform jobs requiring heavy lifting above his shoulder.  

In a January 2014 Individual Unemployability Assessment, the Veteran reported that upon graduation from high school he attended the Gunnel Aviation School but did not complete the program. Prior to his enlistment, the Veteran worked as a delivery driver for UPS. The job required that the Veteran perform heavy lifting. 

Following service, the Veteran initially worked at the Miami Airport refueling aircraft. He was terminated when he was involved in an accident in the refueling truck he was driving. Next he worked in an antique gallery delivering antiques to homes. This job also required heavy lifting. Additionally, his job responsibilities involved some supervision and some sales. Next the Veteran worked for Stanley Steamer as a carpet technician (carpet cleaner). The job involved selling one-year service contracts to customers and the Veteran received a 13 percent commission for every sale he made. He worked with a partner cleaning the carpets and the job did not involve any moving of "huge" pieces of furniture. Subsequently, the Veteran worked for Home Depot on the night crew stocking the store. This job involved heavy lifting as well as required that he use a forklift. He was placed on light duty because of his neck disorder and shoulder disability. He reported that he missed a lot of work because his back constantly hurt.

The Veteran later worked as an automobile salesperson, a job he never did before. In his first automobile sales job he received a flat salary and indicated that he would have made more if he had been paid commission since he sold a lot of cars. His next automobile sales position was commission based and the Veteran had no sales despite working 12 hour days. He only worked his final automobile sales job for one month before his back "went out." The Veteran reported that there was too much standing on the job and he was forced to leave due to his back disability. The Veteran also attempted to work as a production team leader and a service ramp attendant. His final job was working for an employer that contracted with the Florida Department of Transportation for highway maintenance. His reported job duties included closing lanes on highways by placing cones and emergency signs as well as putting up computer signs on the freeway. He reported that the job involved a lot of lifting. He stated that his back "went out" and he could not work prompting him to leave the job in November 2003.

The Veteran also attempted Vocational Rehabilitation in an attempt to obtain an Associate's Degree in Human Services at the local community college. However, he left the program because he found it too painful to attend classes due to the pain in his low back. He reported that he had difficulty with sitting down in class and that there was too much time sitting down involved. He reported having only very basic computer skills (i.e., checking email, etc.).

The Veteran reported experiencing "unbearable constant back pain" since 2003. He reported his sitting tolerance was limited to 3-4 minutes. He estimated that he spent 70 percent of his day in a recliner with his feet up. He also reported that his tolerance for standing was limited (reporting that he could not stand for long). He indicated that on a "good" day he could spend approximately 20-30 minutes on the computer but that he only had about 2 good days per week. He reported that he might work in the shop in the garage for an hour or so to get something started before he would have to stop and have to go put his feet up.

The vocational rehabilitation counselor documented the history of the Veteran's service-connected disabilities and the Veteran's attempt at VA vocational rehabilitation. The vocational rehabilitation counselor found that the Veteran's claims file clearly documented a number of long standing service-connected disabilities, notably low back strain and associated lower extremity radiculopathy that had a severe impact on his ability to maintain employment. The rehabilitation counselor commented that the Veteran described significant restrictions in daily activities and reduction in his level of functioning as a result of his low back and lower extremity radiculopathy to the extent that he needed to lay down most of the day with his feet up in a recliner.

The counselor noted that the Veteran's working career had consisted of a number of physically demanding jobs as well as some lighter work in automobile sales. The Veteran was not able to continue even the lighter work due to the standing involved and the effects it had on his back and legs. The counselor concluded that the Veteran did not possess transferable skills to more sedentary work and even if he did, he was unlikely to be able to complete a full work week given his limitations. The counselor noted the Veteran's failed attempt a VA vocational rehabilitation and concluded that taking into account the limiting effects of the Veteran's service-connected disabilities and realistically analyzing whether he could secure and maintain employment in his condition, it was clear that the Veteran could not. Thus the vocational rehabilitation counselor concluded, with a high degree of vocational certainty, that it was at least likely as not that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.

In this case, the Board finds that the evidence documented above demonstrates that the Veteran is unable to maintain gainful employment, due to his service-connected disabilities, notably the low back strain, bilateral lower extremity radiculopathy associated with the low back strain and right shoulder disability. In light of the October 2013 JMR, taking account of the January 2014 Individual Unemployability Assessment, in view of the Veteran's failed attempt at vocational rehabilitation  and considering  the Veteran's competent and credible report of the impact his service-connected disabilities have on his occupational functioning, the Board is not convinced that the Veteran could be gainfully employed. Furthermore, the record establishes that the Veteran has a high school education without any transferable skills expected for modern sedentary employment at the level of substantially gainful employment.  To that point, the rehabilitation counselor found that even if the Veteran did possess transferable skills to perform more sedentary work, he was unlikely to be able to complete a full work week given his limitations due to his low back, bilateral lower extremity radiculopathy and right shoulder disabilities. In this case, the record is devoid of anything that suggests the employment he could accomplish. In light of the Veteran's relatively limited educational background and his occupational history of performing physically demanding jobs, the Board finds that the Veteran's service-connected disabilities, notably the low back strain, bilateral lower extremity radiculopathy associated with the low back strain and right shoulder disability preclude him from realistically obtaining and maintaining any form of gainful employment.

Accordingly, the Board finds that the weight of the evidence supports a grant of a TDIU.


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


